A bill to foreclose a mortgage was filed November 11, 1889. Afterwards, and on December 13, 1889, the bill was amended by adding new parties. Again, on April 15, 1890, the bill was amended, so as to correct a name of a party defendant, by changing the name from Hamlin to Hammond. A final decree was entered on June 18, 1890, which authorized a foreclosure sale at any time after November 11, 1890. The Federal Bank of Canada and Herbert C. Hammond, who were made parties as subsequent incumbrancers, appeal, and insist that the decree is erroneous, in that it authorizes a sale in less than a year from the filing of the amended bill. How. Stat. § 6701.
The decree must be so modified as to authorize a *Page 367 
sale after the expiration of the year from the filing of the last amendment, by which Hammond was made a party. Canfield v.Shear, 49 Mich. 313; Burt v. Thomas, Id. 462. A decree will be entered authorizing a sale after April 15, 1891, and the record remanded to the circuit court in chancery for the execution of the decree.
As the appeal was made in the interest of complainant as well as of appellants, who hold as tenants, no costs will be allowed to either party in this Court.
 *Page 609